Exhibit 10.1
FORM OF EXECUTIVE SEVERANCE AND NONCOMPETITION AGREEMENT
THIS SEVERANCE AND NONCOMPETITION AGREEMENT (the “Agreement”), dated as of
                                        , is by and between HealthSpring, Inc.,
a Delaware corporation (collectively with its Subsidiaries, the “Company”), and
                                         (“Employee”).
WHEREAS, the Company and Employee have each agreed to execute this Agreement to
provide for the rights and obligations set forth herein.
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1. Definitions. Words or phrases that are initially capitalized or within
quotation marks shall have the meanings provided in this Section 1 and as
provided elsewhere in this Agreement. For purposes of this Agreement, the
following definitions apply:
“Accrued Obligations” shall mean, as of the date of termination, the sum of (A)
Employee’s then-current base salary (disregarding any reduction constituting
Good Reason) through the date of termination to the extent not theretofore paid
by the Company and (B) any vacation pay, sick pay, and expense reimbursements
earned and accrued by Employee as of the date of termination to the extent not
theretofore paid by the Company.
“Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall mean, with respect to Employee, one or more of the following:
(i) the conviction of a felony or a crime involving moral turpitude; (ii) the
commission of any act or omission involving material dishonesty or fraud with
respect to the Company or any of its Subsidiaries; (iii) reporting to work under
the influence of illegal drugs or the use of illegal drugs (whether or not at
the workplace); (iv) repeated conduct causing the Company or any of its
Subsidiaries substantial public disgrace or disrepute or substantial economic
harm; (v) the continued and repeated failure to perform substantially the duties
of his or her employment after 30 days’ notice from the Company, such notice
setting forth in reasonable detail the nature of such failure, and in the event
Employee fails to cure such failure within 30 days of notice from the Company,
if such failure is capable of being cured; (vi) breach of fiduciary duty or
engaging in gross negligence or willful misconduct with respect to the Company
or any of its Subsidiaries; or (vii) any other material breach of this Agreement
which is not cured within 30 days after written notice thereof to Employee.
“Change of Control” shall mean any of the following events:
(i) any Person, other than the Company or any of its Subsidiaries or any
employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business);

 

 



--------------------------------------------------------------------------------



 



(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination or contested election, or any combination
of the foregoing transactions, less than a majority of the combined voting power
of the then outstanding securities of the Company or any successor company or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction are held in
the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;
(iii) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
(2/3rds) of the directors of the Company then still in office who were
(i) directors of the Company at the beginning of any such period, and (ii) not
initially (a) appointed or elected to office as result of either an actual or
threatened election and/or proxy contest by or on behalf of a Person other than
the Board, or (b) designated by a Person who has entered into an agreement with
the Company to effect a transaction described in (i) or (ii) above or (iv) or
(v) below;
(iv) a complete liquidation or dissolution of the Company; or
(v) the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).
“Change of Control Termination” shall mean a Qualifying Termination that takes
place on the day of, or within 24 months after, the occurrence of a Change of
Control.
“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.
“Confidential Information” shall mean any and all information of the Company and
its Subsidiaries that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business, and any and all
information, which, if disclosed by the Company or any of its Subsidiaries,
would assist in competition against any of them. Confidential Information
includes without limitation information relating to the historic and projected
financial performance and strategic plans of the Company and its Subsidiaries.
Confidential Information also includes any and all information that the Company
or any of its Subsidiaries has received from others with any understanding that
it would not be disclosed.
“Good Reason” shall mean if Employee resigns from his or her employment with the
Company and its Subsidiaries in connection with one or more of the following
events: (i) a reduction of 10% or more of Employee’s base salary; (ii) a
reduction of 10% or more of Employee’s annual target bonus opportunity;
(iii) any material reduction to the nature or scope of Employee’s
responsibilities, which is not cured within 30 days after written notice thereof
by Employee to the Company; or (iv) a requirement by the Company, without
Employee’s consent, to relocate Employee to a location that is greater than 50
miles from the location of the office in which Employee primarily performs his
or her duties of employment at the time of such relocation; provided that
written notice of Employee’s resignation for Good Reason must be delivered to
the Company within 45 days after the occurrence of any such event in order for
Employee’s resignation with Good Reason to be effective hereunder.
“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2)(A) of the Code) to or for the benefit
of Employee, whether paid or payable pursuant to this Agreement or otherwise
pursuant to any plan, agreement or understanding between Employee and the
Company, which, within the meaning of Section 280G(b)(2)(A)(i) of the Code, is
contingent on a change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company.

 

2



--------------------------------------------------------------------------------



 



“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust or other entity or organization (including a “group” as defined
in Section 13(d)(3) or 14(d)(2) of the Act).
“Qualifying Termination” shall mean a termination of Employee’s employment
(i) by the Company and its Subsidiaries without Cause (and other than due to
Employee’s death or disability) or (ii) by Employee for Good Reason.
“Subsidiary” shall mean any corporation, partnership, limited liability company,
or other business entity of which more than 50% of the total voting power of
shares of stock or other ownership interests is owned by the Company.
2. Change of Control Severance Benefits. In the event of a Change of Control
Termination, in addition to Employee’s Accrued Obligations, Employee shall be
entitled to receive severance pay equal to two times the sum of (A) Employee’s
base salary in effect immediately prior to such termination (disregarding any
reduction constituting Good Reason) and (B) Employee’s target annual bonus for
the year in which such termination occurs (disregarding any reduction
constituting Good Reason), which, subject to Section 4 hereof, shall be paid to
Employee by the Company in a lump sum no later than 30 days following the date
of the Change of Control Termination, provided, however, that if the Change of
Control Termination occurs within the last 45 days of a calendar year, in no
event shall any payment be made pursuant to this Section 2 prior to January 1 of
the next succeeding calendar year. For a period of two years following the date
of the Change of Control Termination (the “Change of Control Severance Period”),
the Company shall continue to provide, at the Company’s expense, medical and
dental insurance benefits to Employee (and all family members and other
dependents of Employee who were enrolled in such programs as of the date of the
Change of Control Termination) on substantially the same terms and conditions
existing immediately prior to the Change of Control Termination.
3. Severance Benefits. If Employee’s employment with the Company and its
Subsidiaries is terminated due to a Qualifying Termination that is not a Change
in Control Termination, in addition to Employee’s Accrued Obligations, Employee
shall be entitled to receive severance pay equal to [two times][1.5 times]
Employee’s base salary in effect immediately prior to such termination
(disregarding any reduction constituting Good Reason), which, subject to Section
4 hereof, shall be paid by the Company to Employee in regular installments, in
accordance with the Company’s normal payroll policies then in effect, for a
period of [24][18] months following the date of the Qualifying Termination.
These payments will commence with the payroll period following the date on which
the Qualifying Termination occurs (or, if later, the expiration of any
revocation period applicable to the release described in Section 4 hereof,
provided that if a Qualifying Termination occurs within the last 30 days of a
calendar year, in no event shall payments commence prior to January 1 of the
next succeeding calendar year) (such [24][18]-month period, the “Severance
Period”). For a period of 18 months following the date of the Qualifying
Termination, the Company shall continue to provide, at the Company’s expense,
medical and dental insurance benefits to Employee (and all family members and
other dependents of Employee who were enrolled in such programs as of the date
of the Qualifying Termination) on substantially the same terms and conditions
existing immediately prior to the Qualifying Termination.
4. Conditions. Any payments or benefits made or provided pursuant to this
Agreement shall be available if and only if Employee has executed and delivered
to the Company the General Release substantially in form and substance as set
forth in Exhibit A attached hereto, the General Release has become effective,
Employee has not revoked or breached the provisions of the General Release or
breached the provisions of Section 5 or Section 6 hereof, all applicable
revocation periods with respect to such release have expired, and Employee does
not apply for unemployment compensation chargeable to the Company or any
Subsidiary. In no event shall cash severance payments received pursuant to
Section 2 or Section 3 hereof be reduced as a result of the receipt by Employee
of compensation or benefits from a Person other than the Company during the
Severance Period or Change of Control Severance Period, as applicable. All
medical and dental insurance benefits made or provided pursuant to this
Agreement shall be reduced by the amount of any comparable benefits Employee
receives with respect to any other employment during the Severance Period or
Change of Control Severance Period, as applicable; provided that Employee shall
have no duty or obligation to seek other employment during any Severance Period
or Change of Control Severance Period or otherwise mitigate damages hereunder.
Upon request from time to time, Employee shall furnish the Company with a true
and complete certificate specifying any such benefits received by Employee from
any Person other than the Company during the Severance Period or Change of
Control Severance Period, as applicable.

 

3



--------------------------------------------------------------------------------



 



5. Noncompete/Nonsolicitation.
5.1 In further consideration of the benefits to Employee hereunder and as a
condition of his or her continued employment with the Company and its
Subsidiaries, Employee acknowledges that during the course of his or her
employment with the Company and its Subsidiaries, Employee has and will become
familiar with the Company’s and its Subsidiaries’ trade secrets and with other
Confidential Information concerning the Company and its Subsidiaries and that
Employee’s services have been and shall continue to be of special, unique, and
extraordinary value to the Company and its Subsidiaries. Employee agrees that,
during his or her employment with the Company and its Subsidiaries and for
twelve months thereafter (the “Noncompete Period”), Employee shall not directly
or indirectly own any interest in, manage, control, participate in, consult
with, render services for, be employed in an executive, managerial or
administrative capacity by, or in any manner engage in any business within the
United States that is engaging in the businesses of the Company or its
Subsidiaries, as such businesses exist at any time during his or her employment
with the Company and its Subsidiaries or, as of the date of termination of such
employment, are contemplated to exist during the twelve-month period following
the date of termination of employment (the “Restricted Business”). Nothing
herein shall prohibit Employee from (i) being a passive owner of not more than
2% of the outstanding stock of any class of a corporation that is publicly
traded, so long as Employee has no active participation in the business of such
corporation; or (ii) becoming employed, engaged, associated or otherwise
participating with a separately managed division or subsidiary of a competitive
business that does not engage in the Restricted Business (provided that
Employee’s services are provided only to such division or subsidiary); or
(iii) accepting employment with any federal or state government or governmental
subdivision or agency.
5.2 During the Noncompete Period, Employee shall not directly or indirectly
through another Person (i) induce or attempt to induce any employee of the
Company or any Subsidiary to leave the employ of the Company or such Subsidiary,
or in any way interfere with the relationship between the Company or any
Subsidiary and any employee thereof; (ii) hire any Person who was an employee of
the Company or any Subsidiary at any time during the twelve-month period
immediately prior to the termination of his employment with the Company; or
(iii) induce or attempt to induce any member, provider, payor or other business
relation of the Company or any Subsidiary to cease or materially reduce doing
business with the Company or such Subsidiary, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or any Subsidiary (including, without limitation, making any
negative or disparaging statements or communications regarding the Company or
its Subsidiaries). Notwithstanding the foregoing, nothing in this Agreement
shall prohibit Employee from employing an individual (i) with the consent of the
Company or (ii) who responds to general solicitations in publications or on
websites, or through the use of search firms, so long as such general
solicitations or search firm activities are not targeted specifically at an
employee of the Company or any of its Subsidiaries. In addition, nothing in this
Agreement will prohibit the making of any truthful statements made by any Person
in response to a lawful subpoena or legal proceeding or to enforce such Person’s
rights under this Agreement, or any other agreement between Employee, the
Company, and its Subsidiaries.

 

4



--------------------------------------------------------------------------------



 



6. Confidentiality; Trade Secrets.
6.1 Employee acknowledges that the Company and its Subsidiaries continually
develop Confidential Information, that Employee may develop Confidential
Information for the Company or its Subsidiaries, and that Employee may learn of
Confidential Information during the course of his or her employment. Employee
agrees that all Confidential Information that Employee creates or to which
Employee has access as a result of Employee’s employment, whether before or
after the date of this Agreement, is and shall remain the sole and exclusive
property of the Company and that Employee will comply with the policies and
procedures of the Company and its Subsidiaries for protecting Confidential
Information. Employee further agrees that, except as required for the proper
performance of Employee’s duties for the Company or as required by applicable
law (and then only to the extent required), Employee will not, directly or
indirectly, use for Employee’s own benefit or gain, or assist others in the
application of, or disclose any Confidential Information. Employee understands
and agrees that these restrictions will continue to apply after Employee’s
employment terminates, regardless of the reason for termination and regardless
whether Employee is receiving or is entitled to receive any payments or other
benefits under this Agreement.
6.2 Employee acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any Confidential Information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) that relate to the Company’s or any of
its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and that are conceived, developed or
made by Employee (whether alone or jointly with others) while employed by the
Company and its Subsidiaries, whether before or after the date of this Agreement
(“Work Product”), belong to the Company or such Subsidiary. Employee shall
promptly disclose all patentable inventions and other material Work Product to
the Board and, at the Company’s expense, perform all actions reasonably
requested by the Board (whether during or after his or her employment with the
Company and its Subsidiaries) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments). Employee acknowledges that all Work Product shall be deemed
to constitute “works made for hire” under the U.S. Copyright Act of 1976, as
amended. In accordance with Title 19, Section 805 of the Delaware Code, Employee
is hereby advised that this Section 6.2 regarding the Company’s and its
Subsidiaries’ ownership of Work Product does not apply to any invention for
which no equipment, supplies, facilities or trade secret information of the
Company or any Subsidiary was used and which was developed entirely on
Employee’s own time, unless (i) the invention relates to the business of the
Company or any Subsidiary or to the Company’s or any Subsidiaries’ actual or
demonstrably anticipated research or development, or (ii) the invention results
from any work performed by Employee for the Company or any Subsidiary.

 

5



--------------------------------------------------------------------------------



 



7. Enforceability and Remedies.
7.1 Employee agrees that the restrictions on, and other provisions relating to,
Employee’s activities contained in this Agreement are fully reasonable and
necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company. Employee also acknowledges and agrees that,
were Employee to breach the provisions of this Agreement, the harm to the
Company would be irreparable. Employee therefore agrees that in the event of
such a breach or threatened breach the Company shall, in addition to any other
remedies available to it, have the right to obtain preliminary and permanent
injunctive relief against any such breach without having to post bond. Employee
further agrees that, in addition to any other relief awarded to the Company as a
result of Employee’s breach of any of the provisions of this Agreement, the
Company shall be entitled to recover all payments made to Employee or on
Employee’s behalf hereunder.
7.2 Employee hereby agrees that in the event any provision of this Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too long a time, too large a geographic
area, or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.
8. Assignment. Neither the Company nor Employee may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without Employee’s
consent in the event that the Company shall hereafter effect a Change of
Control. This Agreement shall inure to the benefit of and be binding upon the
Company, its successors (including without limitation any transferee of all or
substantially all of its assets), and permitted assigns and upon Employee,
Employee’s executors, administrators, heirs, and permitted assigns. In the event
of any Change of Control, references to the Company in this Agreement shall,
unless the context suggests otherwise, be deemed to include the entity resulting
from such Change of Control of the Company. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to expressly assume this Agreement and all obligations of the Company hereunder
in the same manner and to the same extent that the Company would be so obligated
if no such succession had taken place.
9. Notices. Any and all notices, requests, demands, acceptances, appointments
and other communications provided for by this Agreement shall be in writing
(including electronic mail or similar electronic transmission) and shall be
effective when actually delivered in person or, if mailed, five days after
having been deposited in the United States mail, postage prepaid, registered or
certified and addressed to Employee at Employee’s last known address on the
books of the Company or, in the case of the Company, addressed to its principal
place of business, attention General Counsel, or to such other address as either
party may specify by notice to the other.
10. Withholding. All compensation paid or provided to Employee under this
Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

 

6



--------------------------------------------------------------------------------



 



11. Section 409A. It is intended that (1) each installment of the payments
provided under this Agreement is a separate “payment” for purposes of
Section 409A of the Code, and (2) that the payments satisfy, to the greatest
extent possible, the exemptions from the application of Code Section 409A
provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and
1.409A-1(b)(9)(v). Notwithstanding anything to the contrary in this Agreement,
if the Company determines (i) that on the date Employee’s employment with the
Company terminates or at such other time that the Company determines to be
relevant, Employee is a “specified employee” (as such term is defined under
Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to
be provided to Employee pursuant to this Agreement are or may become subject to
the additional tax under Code Section 409A(a)(1)(B) or any other taxes or
penalties imposed under Code Section 409A (“Section 409A Taxes”) if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six months after the date of Employee’s
“separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes. For the avoidance of doubt, it is anticipated that payments qualifying
for the exemption from application of Section 409A pursuant to Treasury
Regulation 1.409A-1(b)(9)(iii) will be made during this six month period, if
applicable. Any payments delayed pursuant to this Section 11 shall be made in a
lump sum on the first day of the seventh month following Employee’s “separation
from service” (as such term is defined under Treasury Regulation 1.409A-1(h)),
or such earlier date that, as determined by the Company, is sufficient to avoid
the imposition of any Section 490A Taxes.
12. Section 280G. Notwithstanding anything in this Agreement to the contrary, in
the event that it shall be determined that any Payment would constitute an
“excess parachute payment” within the meaning of Section 280G(b) of the Code,
the Payment(s) shall be reduced by an amount necessary to prevent any portion of
the Payment(s) from being a “parachute payment” as defined in Section 280G(b)(2)
of the Code. The value of Payment(s) for purposes of this Section 12 shall be
established by an independent certified public accounting firm designated by the
Company and by applying principles, assumptions, and procedures consistent with
Section 280G of the Code.
13. Other Arrangements. If any provision of this Agreement conflicts with any
other agreement, policy, plan, practice, or other Company document, then the
provisions of this Agreement shall control. This Agreement shall supersede and
replace any prior employment, change of control or severance agreement between
Employee and the Company (excluding any equity plan or equity award agreement)
and may be amended only by a writing signed by an officer of the Company and
Employee.
14. Miscellaneous. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement. Nothing herein shall be deemed to create an
employment contract, and Employee acknowledges that his or her employment by the
Company is terminable at will by either party with or without cause and with or
without notice. This Agreement may not be modified, waived, or discharged unless
such waiver, modification, or discharge is agreed to in a writing signed by
Employee and a duly authorized officer of the Company. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Delaware, without giving effect to choice
of law or conflict of law rules or provisions thereof. The parties agree that,
in the event it becomes necessary to seek judicial remedies for the breach or
threatened breach of this Agreement, the prevailing party will be entitled, in
addition to all other remedies, to recover from the non-prevailing party
reasonable attorneys’ fees and costs upon the entry of a final nonappealable
judgment. Each party shall perform such further acts and execute and deliver
such further documents as may be reasonably necessary to carry out the
provisions of this Agreement. By accepting this agreement, Employee hereby
agrees and acknowledges that the Company makes no representations with respect
to the application of Code Section 409A to any tax, economic, or legal
consequences of any payments payable to Employee hereunder (including, without
limitation, payments pursuant to Section 2 and Section 3 above) and, by the
acceptance of this Agreement, Employee agrees to accept the potential
application of Code Section 409A to the tax and legal consequences of payments
payable to Employee hereunder (including, without limitation, payments pursuant
to Section 2 and Section 3 above). The parties agree to cooperate in good faith
to amend such documents and to take such actions as may be necessary or
appropriate to comply with Code Section 409A.
This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which together constitute one and the same instrument.
If any term or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

              HEALTHSPRING, INC.
 
       
 
  By:    
 
     
 
    Its:  
 
       
 
            EMPLOYEE
 
             

 

8



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
I,                     , in consideration of and subject to the performance by
HealthSpring, Inc., a Delaware corporation (together with each of its
Subsidiaries, the “Company”), of its obligations under the Severance and
Noncompetition Agreement, dated as of the date as of                      (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its affiliates and all present and former directors, officers,
agents, representatives, employees, successors and assigns of the Company and
its affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

1.  
I understand that any payments or benefits paid or granted to me under Section 1
of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the payments and benefits specified
in Section 2 or Section 3 of the Agreement unless I execute this General Release
and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates. I also acknowledge and represent that I have received all payments
and benefits that I am entitled to receive (as of the date hereof) by virtue of
any employment by the Company.

2.  
Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

3.  
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

A-1



--------------------------------------------------------------------------------



 



4.  
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.  
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

6.  
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

7.  
I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

8.  
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone. Notwithstanding anything herein to
the contrary, each of the parties (and each affiliate and person acting on
behalf of any such party) agree that each party (and each employee,
representative, and other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
this transaction contemplated in the Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities laws.
This authorization is not intended to permit disclosure of any other information
including (without limitation) (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of this transaction, (ii) the
identities of participants or potential participants in the Agreement, (iii) any
financial information (except to the extent such information is related to the
tax treatment or tax structure of this transaction), or (iv) any other term or
detail not relevant to the tax treatment or the tax structure of this
transaction.

 

A-2



--------------------------------------------------------------------------------



 



9.  
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or governmental entity.

10.  
I agree to reasonably cooperate with the Company in any internal investigation,
any administrative, regulatory, or judicial proceeding or any dispute with a
third party.

11.  
I agree not to disparage the Company, its past and present investors, officers,
directors or employees or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential in accordance with the terms of the
Agreement unless a prior written release from the Company is obtained. I further
agree that as of the date hereof, I have returned to the Company any and all
property, tangible or intangible, relating to its business, which I possessed or
had control over at any time (including, but not limited to, Company-provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that I shall not retain any copies, compilations, extracts, excerpts,
summaries or other notes of any such manuals, files, documents, records,
software, customer data base or other data.

12.  
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect (i) any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof, (ii) any rights or obligations under applicable
law which cannot be waived or released pursuant to an agreement, (iii) any
rights to payments or benefits under Section 2 or Section 3 of the Agreement,
(iv) my rights of indemnification and directors and officers insurance coverage
to which I may be entitled solely with regards to my service as an officer or
director of the Company; (v) my rights with regard to accrued benefits under any
employee benefit plan, policy or arrangement maintained by the Company or under
COBRA; and (vi) my rights as a stockholder or other equityholder of the Company
and/or its affiliates.

13.  
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a)  
I HAVE READ IT CAREFULLY;

(b)  
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
  (c)  
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
  (d)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

A-3



--------------------------------------------------------------------------------



 



(e)  
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON [_____,  _____] TO CONSIDER IT AND THE
CHANGES MADE SINCE THE [_____,  _____]
     
VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD;

(f)  
THE CHANGES TO THE AGREEMENT SINCE [_____,  _____] EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST.

(g)  
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

(h)  
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(i)  
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

             
DATE:
           
 
 
 
 
 
    ACCEPTED:        
 
            HEALTHSPRING, INC.        
 
           
By:
           
 
           
Title:
         
 
             
Date:
           
 
         

 

A-4